  Case 3:20-cv-00665-K-BH Document 9 Filed 04/24/20           Page 1 of 1 PageID 45



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

TIM L. DUKE,                )
     ID # 52677,            )
           Plaintiff,       )
vs.                         ) No. 3:20-CV-665-K
                            )
JOHN NELMS,                 )
        Defendant.          )
      ORDER ACCEPTING FINDINGS AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the undersigned District

Judge is of the opinion that the Findings and Conclusions of the Magistrate Judge are

correct and they are accepted as the Findings and Conclusions of the Court. By separate

judgment the plaintiff’s claims will be dismissed with prejudice under 28 U.S.C. §

1915(e)(2). Plaintiff’s Motion to Appeal, which the Court construes as Objections to

the Findings, Conclusions, and Recommendation of the United States Magistrate Judge,

filed on April 17, 2020, are OVERRULED.

      SO ORDERED.

      Signed April 24th, 2020.




                                         ED KINKEADE
                                         UNITED STATES DISTRICT JUDGE
